UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7382



ROBERT A. REED,

                                             Petitioner - Appellant,

          versus


J. JOSEPH CURRAN, JR.; G. R. HOVEY JOHNSON,
Judge,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-377-8-PJM)


Submitted:   July 23, 2004                 Decided:   August 24, 2004


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert A. Reed, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert A. Reed seeks to appeal the district court’s order

dismissing as successive his petition under 28 U.S.C. § 2254

(2000).*   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2254 petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”           Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).     We have independently reviewed the record and

conclude that Reed has not made the requisite showing. See Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003).

           Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003),

we construe Reed’s notice of appeal and informal brief as a motion

for   authorization   under   28   U.S.C.   §   2244   (2000)   to   file   a


      *
      By order filed February 3, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.


                                   - 2 -
successive habeas corpus petition.     To obtain permission to bring

a second or successive § 2254 petition, a movant must show that his

claim: (1) “relies on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable” or (2) relies on newly discovered

facts that tend to establish the movant’s innocence.      28 U.S.C.

§ 2244.   We conclude that Reed has not satisfied either standard.

          Accordingly, we deny Reed’s implicit application for

leave to file a successive § 2254 petition, deny Reed’s motion for

emergency relief, deny a certificate of appealability, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 3 -